Title: From Thomas Jefferson to George Jefferson, 29 July 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  
                     Dear Sir
                  
                  Monticello July 29. 04.
               
               Before leaving Washington I desired mr Barnes to remit to you before Aug. 10. 700. D. to answer an order in favr. of the Smiths for 433.33 and to pay to the order of Joseph Brand with or without an order from me 250. D. having last night recieved a requisition for 89. D 80 c from the fire insurance company, I have this day desired mr Barnes to add another hundred dollars to his remittance, making it 800. D. instead of 700. out of which when recieved be pleased to pay the 89.80 to mr Ast, without a further order from me. I advise him by letter this day that you will do it.
               Mr. Burwell took on by the stage a bundle for me containing linen &c. which he was to ask the favor of you to forward to mr Higginbotham by the stage. if not done, be so good as to do it. the other things arrived & arriving at Richmond for me, be so good as to forward by water, & the lowness of the river rendering that conveyance precarious, we must not wait for any particular boats, but send them by any of those from Milton which shall occur. Accept my affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            